DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification does not disclose anything about partitioning of the enclosed space and thus the examiner is unable to determine the metes-and-bounds of such a limitation nor be sure the Applicant has possession of said limitation at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al (US 2011/0160666).
Regarding claim 1, Hanson discloses a drug delivery device comprising: a main housing 20/30 including an interior surface defining an enclosed space (see for example figs 5C and 10), and an exterior surface releasably attachable to a patient (via 21); a container disposed in the enclosed space and including a reservoir 40/168 containing a drug and a stopper 70/165 (¶116, fig 6C); and a drive assembly disposed in the enclosed space (fig 10) and configured to move the stopper through the reservoir to expel the drug from the reservoir, the drive assembly including a rotational power source 184 and a gear module, the gear module including a mounting plate (non-gears in fig 13 to which gears are mounted) and a plurality of gears (including at least 192, 193,194) rotatably connected to the mounting plate, wherein the mounting plate is separate from the main housing (figs 7, 8 and 11-13, especially fig 11 vs fig 12 which where fig 12 shows the drive assembly removed from the housing in fig 11).  
Regarding claim 2, the mounting plate including a bottom surface facing the interior surface of the housing, and a top surface where the plurality of gears is disposed (fig 13, top surface shown, bottom surface is unseen, but as per fig 11 the bottom surface faces the interior surface of the housing).  
Regarding claim 3, wherein a first rotational axis of a first gear of the plurality of gears is offset from and parallel to a second rotational axis of a second gear of the plurality of gears, and wherein teeth of the first gear meshingly engage teeth of the second gear during operation of the rotational power source (fig 11).
Regarding claim 7, a worm gear 196 mounted on an output shaft of the rotational power source and having teeth that meshingly engage with teeth of at least one gear 194 of the plurality of gears during operation of the rotational power source (figs 7 and 8).  
Regarding claim 8, wherein the rotational power source is directly connected to the mounting plate and the output shaft is configured to rotate relative to the mounting plate (fig 12).  
Regarding claim 23, wherein the interior surface of the main housing does not partition a first portion of the enclosed space including the container from a second portion of the enclosed space including the rotational power source (the first portion which encloses the container is mechanically and functionally connected to the second portion which includes the rotational power source, thus they may be considered not partitioned form each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2011/0160666) in view of Laurence et al (US 2018/0085517).
Regarding claims 4-6, while Hanson substantially discloses the invention as claimed, it does not disclose the drive assembly comprising: a stopper biasing member initially retained in an energized state and configured to expand to move the stopper through the reservoir when released from the energized state; and a tether connected between the stopper and the gear module and configured to regulate expansion of the stopper biasing member, the rotational power source being operationally connected to the tether via the plurality of gears, and wherein rotation of the plurality of gears creates slack in the tether which allows the stopper biasing member to expand, nor a pulley member in contact with a portion of the tether extending between the gear module and the stopper.
Laurence discloses a similar drug delivery device to Hanson (including overlapping inventors) which utilizes: a stopper biasing member 122 initially retained in an energized state and configured to expand to move the stopper through the reservoir when released from the energized state (¶129); and a tether 525 connected between the stopper and the gear module and configured to regulate expansion of the stopper biasing member (¶525), the rotational power source being operationally connected to the tether via the plurality of gears (fig 5A), and wherein rotation of the plurality of gears creates slack in the tether which allows the stopper biasing member to expand (¶525), and a pulley member in contact with a portion of the tether extending between the gear module and the stopper (fig 5A, two pieces around which tether 525 is bent).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hanson such that it includes a stopper biasing member initially retained in an energized state and configured to expand to move the stopper through the reservoir when released from the energized state; and a tether connected between the stopper and the gear module and configured to regulate expansion of the stopper biasing member, the rotational power source being operationally connected to the tether via the plurality of gears, and wherein rotation of the plurality of gears creates slack in the tether which allows the stopper biasing member to expand, and a pulley member in contact with a portion of the tether extending between the gear module and the stopper as taught by Laurence as it is a known alternative drive arrangement with every expectation of success.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2011/0160666) in view of Cabiri (US 8,348,898).
Regarding claims 9 and 10, Hanson discloses a subcutaneous delivery member 58 having a distal end. 
While Hanson substantially discloses the invention as claimed, it does not disclose the subcutaneous delivery member having a retracted position where the distal end is withdrawn inside the main housing and a deployed position where the distal end projects from housing beyond the exterior surface of the main housing, nor an insertion biasing member initially retained in an energized state and configured to move the subcutaneous delivery member from the retracted position to the deployed position when released from the energized state.  
Cabiri discloses a patch drug pump, similar to Hanson, with an automatic needle insertion mechanism (title). The device includes the subcutaneous delivery member having a retracted position where the distal end is withdrawn inside the main housing (figs 6-8) and a deployed position where the distal end projects from housing beyond the exterior surface of the main housing (fig 9), and an insertion biasing member 70 initially retained in an energized state (figs 6-8) and configured to move the subcutaneous delivery member from the retracted position to the deployed position when released from the energized state (fig 9) (Col.4 ll 55-60).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hanson such that the subcutaneous delivery member has a retracted position where the distal end is withdrawn inside the main housing and a deployed position where the distal end projects from housing beyond the exterior surface of the main housing, and an insertion biasing member initially retained in an energized state and configured to move the subcutaneous delivery member from the retracted position to the deployed position when released from the energized state as taught by Cabiri to protect the needle (and user) before application and to allow for automatic needle insertion (reducing steps a user has to take to utilize the device).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 2011/0160666) in view of Stiffler (US 2018/0339110).
Regarding claim 13, while Hanson substantially discloses the invention as claimed, it does not disclose the plurality of gears including three or less gear pairs arranged in series.
Stiffler discloses an injection drive device with a plurality of gears which include three or less gear pairs arranged in series (figs 1 and 2), showing it was known that the delivery in Hanson could also be achieved with less gears.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Hanson such that disclose the plurality of gears including three or less gear pairs arranged in series as taught by Stiffler as part of balancing efficiency versus robustness (less gears means less likelihood of mechanical failure due to gear interactions)
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues Hanson’s device has a disposable housing and a durable housing and these housing have different enclosed spaces. While accurate when they are separate, when they are assembled for use (the two housings forming the claimed main housing) they share the same enclosed spaced and meet all the claim limitations. 
With respect to newly introduced claim 23, Applicant argues the disposable housing 20 partitions any space from that of durable housing 30. However, partition is given its broadest reasonable interpretation, especially as said term cannot be interpreted in light of the specification (as the specification does not disclose said term) and thus the reference is still seen as disclosing claim 23 as the two spaces are still in mechanical and functional connection, not isolated from each other. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783